Title: From George Washington to James McHenry, 1 April 1789
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon April 1st 1789

With a heart duly impressed with a sense of the kind invitation you have been pleased to give me to your House I receivd your favor of the 29th ult., and pray you to accept my thanks for this farther testimony of your polite attention to me; but at the same time I offer you this tribute of my gratitude, I must beg your excuse for not complying with the request. For, however pleasing it might be to me, on any other occasion, to render this proof of my regard for you, I cannot consistently with my ideas of propriety (under the existing circumstances) consent to give so much trouble to a private family. The party that may possibly attend me—the crowd that always gather on novel occasions—and the compliment of visiting (which some may incline to pay a new character) all contribute to render a public house the fittest place for scenes of bustle & trouble.
Mrs Washington joins me in compliments & best wishes, and with sentiments of very great esteem & regard I remain Dear Sir Yr most Obedient and Affecte Hble Servt

Go: Washington

